Citation Nr: 1118039	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  08-38 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional low back disability as a result of a fall in June 2007 at the Veterans Affairs Medical Center in Biloxi, Mississippi.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a low back injury.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for psychiatric disorders other than posttraumatic stress disorder (PTSD).

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for residuals of a hand injury.

6.  Entitlement to service connection for PTSD.

7.  Entitlement to a total rating based on individual unemployability as a result of service-connected disability (TDIU).

8.  Entitlement to a non-service connected disability pension prior to July 11, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to December 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

Given the scope of the prior final rating decision regarding the Veteran's earlier claim of service connection for a psychiatric disorder, the Board has recharacterized the issues on appeal as they appear on the first page of this decision.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  

In September 2010, the Veteran testified at a hearing at the RO before the undersigned.  At that time, the Veteran presented testimony without representation.  Subsequently, in November 2010, a signed power of attorney indicating representation was submitted.  Although the power of attorney was dated in 2009, the representative noted that neither the representative nor the Veteran was aware there was representation until November 2010.  The representative also noted that the Veteran had no more evidence to submit and that the Board should take adjudicative action on the appeal.

(The decision below addresses the Veteran's claims on appeal except for the claim of service connection for residuals of a hand injury that is addressed in the remand that follows the Board's decision.)


FINDINGS OF FACT

1.  The Veteran does not have additional low back disability claimed as a result of a fall in June 2007 at the Veterans Affairs Medical Center in Biloxi that was due to VA hospital care or medical treatment. 

2.  In June 2004, the RO denied the Veteran's claims of service connection for psychiatric disorders other than PTSD, hearing loss, and residuals of a low back injury.  The Veteran was notified of this denial and given his appellate rights and he did not perfect an appeal as to the denial of any of his claims. 

3.  As to the claim of service connection for residuals of a low back injury, the evidence received since the June 2004 RO decision is new and when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claim.  

4.  As to the claims of service connection for psychiatric disorders other than PTSD and hearing loss, evidence received since the June 2004 RO decision is cumulative of that previously of record. 

5.  The Veteran does not have a low back disability that is attributable to his active military service.  

6.  PTSD cannot be attributed to the Veteran's military service in the absence of independently verifiable inservice stressful experiences.

7.  The Veteran has not been service connected for any disability at any time during the pendency of the appeal.

8.  Prior to July 11, 2008, the Veteran's non-service-connected disabilities did not permanently prevent him from securing or following substantially gainful employment. 


CONCLUSIONS OF LAW

1.  The criteria for compensation under 38 U.S.C.A. § 1151 for additional low back disability have not been met.  38 U.S.C.A. §§ 1151, 1732, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.012, 3.159, 3.361, 3.800 (2010).

2.  The June 2004 RO decision, which denied the Veteran's claims of service connection for psychiatric disorders other than PTSD, bilateral hearing loss, and residuals of a low back injury, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).

3.  New and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for residuals of a low back injury.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

4.  New and material evidence has not been submitted sufficient to reopen a claim of entitlement to service connection for psychiatric disorders other than PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

5.  New and material evidence has not been submitted sufficient to reopen a claim of entitlement to service connection for hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

6.  Residuals of a low back injury were not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

7.  PTSD was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

8.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1-4.16 (2010).

9.  Prior to July 11, 2008, the criteria for a permanent and total disability rating for purposes of non-service-connected pension benefits were not met.  38 U.S.C.A. §§ 1502, 1513, 1521, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.3, 3.102, 3.159, 3.342, 4.17 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102, VA has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability; the degree of disability, and the effective date of any disability benefits.  The claimant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A (West 2002). 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a) (West 2002 & Supp. 2010).  Although elements (1) through (3) are not implicated in a section 1151 claim, notice must arguably be given for elements (4) and (5). 

As to applications to reopen, the Court in Kent v. Nicholson, 20 Vet. App. 1 (2006), held that the terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  Specifically, VA must notify a claimant of the evidence and information that is necessary to reopen the claim as well as notification of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit in light of the specific bases for the prior denial of the claim.

Initially, the Board finds that as to all the issues on appeal there is no issue as to providing an appropriate application form or veteran status.  

The Board finds that letters dated in August 2007 and September 2007, issued prior to the June 2008 rating decision, provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess and, as to the claims to reopen, notice of the reason for the prior denial of the claims as required by the Court in Kent.

As to all of the issues on appeal, VA has also secured all available pertinent evidence and conducted all appropriate development.  Specifically, the RO obtained and associated with the record all of the Veteran's available in-service and identified post-service records including his records from the Social Security Administration (SSA) as well as his records from the Biloxi VA Medical Center (VAMC).  

The Veteran testified about outstanding records of his being held by a Dr. Terry Smith and at a nursing home which are not found in the record.  However, the Board left the record open for 30 days to allow the claimant to obtain these records and he did not do so.  In fact, in a post-hearing statement in support of claim dated in November 2010, the Veteran specifically notified the RO that he had no further evidence to provide VA in support of his claim and asked that his appeal be forwarded to the Board.  Therefore, the Board finds that a remand to request these records is not required.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (holding that "the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the purtative evidence.").

As to VA's duty to attempt to verify the Veteran's PTSD stressor given the diagnosis found in the record (see 38 C.F.R. § 3.304(f)), the record shows VA asked the claimant for information about his stressors in August 2007 and September 2007 letters.  Moreover, the letters notified the Veteran that specificity was required in order for VA to verify his claims.  Furthermore, following the Veteran's reply to VA's request for stressor information, the agency of original jurisdiction attempted to verify the claimant's stressors by obtaining his service personnel records.  Lastly, in a November 2007 memorandum the RO explained why it was impossible for the Veteran's stressor to be verified and therefore a request to the United States Army and Joint Services Records Research Center (JSRRC), Marine Corps, and/or the National Archives and Records Administration (NARA) would not be made.  The Board agrees that the Veteran's stressor (i.e., having a grenade drop during training in 1973 and his Sergeant tossing it away before anyone was injured) lacks sufficient detail to be verified.  Therefore, no further development is required.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim . . .); Wood, 1 Vet. App. at 192; Olson v. Principi, 3 Vet. App. 480, 483 (1992).

As to the § 1151 claim, the Board finds that the VA examination that the Veteran was provided with in February 2010 is adequate to adjudicate the claim because the examiner, after a review of the record on appeal and an examination of the claimant, provided the requested medical opinion as to the origins or etiology of his low back disability.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

As to the applications to reopen, VA's statutory duty to assist a claimant in the development of a previously finally denied claim by providing his with a VA examination does not attach until the claim has been reopened based on the submission of new and material evidence.  See 38 C.F.R. § 3.159(c)(4)(iii) (2010).  As explained below, the Veteran has not submitted new and material evidence here and therefore a new VA examination with medical opinion was not required with respect to these claims.  Nonetheless, as to the hearing loss claim, a VA examination was provided in February 2010 which provided an opinion as to the origins of his disability.  The adequacy of this examination is a moot point as the claim, as will be discussed below, is not being reopened.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 463-64 (2007).

As to the service connection claims, the TDIU claim, and the pension claim, the Board notes that while the Veteran was not provided VA examinations, the Board nonetheless finds that adjudication of these claims may go forward.  

As to the service connection claims, the Board has reached this conclusion because service treatment records are negative for complaints, diagnoses, or treatment for any of the claimed disorders and, for reasons explained below, the Board does not find the Veteran's statements in support of his claims regarding having these problems in service and since that time credible.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (holding that VA was not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service when the Veteran's lay testimony is not credible).  

As to the TDIU and pension claim, the Board likewise finds that the Veteran was not entitled to a VA examination because he is not service connected for any disabilities as required by 38 C.F.R. § 4.16 and, prior to July 11, 2008, he did not meet the 38 C.F.R. § 3.3 criteria for a pension.

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the Board will proceed to address the issues on appeal.

II. The § 1151 Claim

The Veteran contends that, while receiving in-patient psychiatric care at the Biloxi VAMC in June 2007, he slipped and fell while walking to the dormitory and this fall caused him to further injure his low back.  It is also requested that the Veteran be afforded the benefit of the doubt. 

In this regard, because the Veteran's claim for benefits under 38 U.S.C.A. § 1151 (West 2002) was received by VA in 2008, controlling laws and regulations provide that in order to warrant compensation he must demonstrate that the VA hospital care, medical or surgical treatment, or examination in question resulted in an additional disability and that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing such care, treatment, or examination, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.  See also VAOPGCPREC 40-97 (Dec. 31, 1997) (pertaining to § 1151 claims filed on or after October 1, 1997).

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b) (2010).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause. 38 C.F.R. § 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

Under Chapter 17 of Title 38 of the United States Code, which governs VA's provision of medical services, the term "hospital care" includes medical services rendered in the course of the hospitalization.  The term "medical services" includes examination and treatment.  38 U.S.C. § 1701(5) and (6) (2010).  For the purpose of compensation under 38 U.S.C.A. § 1151 the disability must result from VA hospital care, that is, medical services rendered in the course of the hospitalization, which includes examination and treatment.  Id. 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's "additional disability" or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  

In this regard, determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32 (2010).  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

With the above criteria in mind, the Board will first consider whether the additional low back disability the Veteran claimed he sustained was a result of VA hospital care, that is, medical services rendered in the course of the hospitalization, which includes examination and treatment.  38 U.S.C. § 1701(5) and (6). 

In this regard, the record clearly documents the fact that on June 6, 2007, while in a "19-2" inpatient psychiatric treatment program at the Biloxi VAMC from May 2007 to June 2007, he fell and injured his low back.  However, the Board finds that a fall does not constitute medical examination or treatment within the meaning of 38 U.S.C.A. § 1151 and would not provide a basis for compensation because the facts of this case are distinguishable from those in Bartlett v. Shinseki, No. 08-4092 (U.S. Vet. App. Mar. 10, 2011).  

In this regard, the Court in Bartlett held that the determination as to whether a situation involves "hospital care" is dependent upon a number of factors, including: (1) the nature of the services; (2) the degree of VA control over patient freedom; (3) the mental and physical conditions of the patients; and (4) the foreseeability of potential harms.  Applying the Bartlett factors to this Veteran's case, the Board finds that the Veteran's claim falls outside the scope of 38 U.S.C.A. § 1151 because, while he was receiving in-patient psychiatric care, he was not a patient in a lock-down psychiatric ward where VA staff had control over his movement.  In fact, the Veteran notified VA, in substance, that during that time he had free access to the entire facility.  Moreover, the Veteran has not claimed and the record does not show that his hospitalization, unlike that of the veteran in Bartlett, was inherently dangerous.  The Board has also reached this conclusion because in the present case, unlike Bartlett, the Veteran's injury was not caused by an assault be a fellow patient in a lock-down psychiatric ward but was instead caused by the Veteran slipping on some water on the floor while walking by himself to his dorm.  

Although the record clearly documents the fact that, in June 2007, while a patient at the Biloxi VAMC, the Veteran fell and injured his low back, the Board finds that the fall was coincidental with VA hospital care and not the direct result of the hospital care provided by VA in the form of a medical examination or treatment.  See VAOPGCPREC 7-97 (Jan. 29, 1997) (distinguishing the statutory language of 38 U.S.C.A. § 1151, pertaining to VA "hospitalization" before October 1, 1997, and VA "hospital care" after October 1, 1997); see also VAOPGCPREC 01-99 (Feb. 16, 1999 (holding that a sexual assault by a VA physician did not constitute medical treatment or examination within the meaning of 38 U.S.C.A. § 1151 before October 1, 1997).  The analysis remains the same as to what constitutes VA medical treatment or examination under either the pre-October 1, 1997, version of 38 U.S.C.A. § 1151 or the current version of 38 U.S.C.A. § 1151, which applies here.  

As the fall in this case was coincident with VA hospital care and not the result of VA hospital care, that is, medical services, examination or treatment, in the course of the hospitalization, the Board finds that a fall does not constitute medical examination or treatment within the meaning of 38 U.S.C. A. § 1151.  Therefore, the claim lacks legal merit under 38 U.S.C.A. § 1151 and must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit). 

In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  However, as the preponderance of the evidence is against the claim, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III. The Claims to Reopen

In June 2004, the RO denied the Veteran's claims of service connection for psychiatric disorders other than PTSD, hearing loss, and residuals of a low back injury.  The Veteran was notified of this denial and given his appellate rights and he did not perfect an appeal as to the denial of any of his claims.  The decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).

The Veteran contends that he has submitted evidence to reopen his claims of entitlement to service connection for residuals of a low back injury, for psychiatric disorders other than PTSD, and for bilateral hearing loss.  It is also requested that the Veteran be afforded the benefit of the doubt. 

The law provides that if new and material evidence has been presented or secured with respect to matters which have been disallowed, these matters may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108 (West 2002).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

The Court has held that in determining whether the evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).  The Board is required to give consideration to all of the evidence received since the June 2004 RO decision in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

In this regard, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated chronic diseases, including arthritis, psychoses, and sensorineural hearing loss, will be presumed to have been incurred in service if they are manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  

In summary, the Board notes that in order to establish service connection for a claimed disorder, there generally must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304; Hickson, 12 Vet. App. at 253.  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood, 1 Vet. App. at 193.  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

1. The Low Back Claim

With the above criteria in mind, the Board notes that the June 2004 rating decision denied the claim because the record did not show the Veteran being diagnosed with a chronic disease process of the low back.  Tellingly, a review of the post-June 2004 record reveals a February 2005 VA treatment record that diagnosis the Veteran with a low back strain.  Moreover, treatment records thereafter show his being diagnosed with both lumbar spine degenerative joint disease starting in June 2007 and a herniated nucleus pulposus starting in April 2008.  The record also shows that despite a June 2008 lumbar spine fusion, the Veteran continues to seek treatment for low back pain.

The Board finds that these diagnoses, the credibility of which must be presumed, provides for the first time competent medical evidence of the Veteran having a chronic low back disability.  See 38 C.F.R. § 3.303; McClain, 21 Vet. App. at 321.  

Therefore, the Board finds that the additional evidence is both new and material as defined by regulation.  The claim of service connection for residuals of a low back injury is therefore reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

2. The Psychiatric Disorders and Hearing Loss Claims

With the above criteria in mind, the Board notes that the June 2004 RO decision denied the claims because the in-service record was negative for complaints, diagnoses, or treatment for either disorder and because the post-service record was negative for evidence that either disorder was caused by the Veteran's military service.

The Board notes that since the June 2004 RO decision denied the Veteran's claims, VA has received medical records from VA, private healthcare providers, and SSA; written statements in support of the claim from the Veteran and his representative; and testimony at a personal hearing.  

As to the medical evidence, it shows the Veteran's continued post-service complaints and/or treatment for psychiatric disabilities variously diagnosed as depression, a major depressive disorder, adjustment disorder, cocaine dependence, and alcohol dependence.  Records also show his continued post-service complaints and/or treatment for hearing loss.

However, the records do not show in-service treatment for any of the psychiatric disorders or hearing loss; demonstrate continuity of symptomatology for any of the post-service psychiatric disorders or hearing loss; show that a psychosis or sensor neural hearing loss manifested itself to a compensable degree in the first post service year; or include a medical opinion linking any of the post-service psychiatric disorders or hearing loss to the Veteran military service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304; Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  In fact, the February 2010 VA audiological examiner, after a review of the record on appeal and an examination of the Veteran, opined that his current hearing loss was not due to his military service. 

Therefore, the Board finds that this additional evidence does not relate to an unestablished fact necessary to substantiate the claims because it does not show that any of the Veteran's current disabilities are due to his military service.  Instead, the evidence simply continues to show the Veteran's post-service treatment for these disabilities starting decades after service.  For this reason, the Board finds that this evidence is merely cumulative of evidence previously considered and therefore not new or material evidence.  38 C.F.R. § 3.156(a).

As to the written statements from the Veteran and his representative as well as the personal hearing testimony, these statements amount to nothing more than their continued claims that the Veteran has psychiatric disorders and hearing loss due to his active duty.  These contentions were, in substance, before VA when the RO denied the claims for service connection in June 2004.  Then, as now, lay persons not trained in the field of medicine, to include the Veteran, are not competent to offer an opinion regarding such a complex medical question as to whether the Veteran has a disability diagnosed many years after service that is due to military service because such an opinion requires medical training which he does not have.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304; Davidson, 581 F.3d at 1313;Jandreau, 492 F.3d at 1372; Buchanan, 451 F.3d at 1331; Charles, 16 Vet. App. at 370; Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

Therefore, the newly received evidence tends to prove nothing that was not already previously shown.  That the Veteran and his representative continue to claim that the Veteran has psychiatric disorders other than PTSD and hearing loss due to his active duty is not new evidence within the context of 38 C.F.R. § 3.156(a).  

Without new and material evidence the claims may not be reopened.  Therefore, the benefit sought on appeal is denied.  Because the claimant has not fulfilled the threshold burden of submitting new and material evidence to reopen his finally disallowed claims, the benefit of the doubt doctrine is inapplicable to these claims.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

IV. The Service Connection Claims

The Veteran contends that his current low back disabilities are a residual of a low back injury he sustained while on active duty.  As to his PTSD, he claims that it was caused by an incident in training when a fellow solder dropped a live grenade and if not for the fast thinking by his Sergeant in tossing it away he could have been wounded or killed.  It is also requested that the Veteran be afforded the benefit of the doubt.

1. The Reopened Low Back Disability Claim

As to service incurrence under 38 C.F.R. § 3.303(a), the Board finds that the Veteran is competent to report on the fact that he had problems with low back pain and limitation of motion since an in-service injury.  However, the Veteran's service treatment records, including the October 1976 separation examination, are negative for the claimed injury; complaints or treatment for symptoms of a low back disability; or a diagnosis of a chronic low back disability.  In fact, when examined for separation in October 1976, the spine was normal.  Moreover, the Board finds more compelling the service treatment records which are negative for complaints or treatment following an injury; complaints or treatment for symptoms of a low back disability; or a diagnosis of a chronic low back disability, than the Veteran's claims that he had low back pain since an in-service injury.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  Accordingly, entitlement to service connection for residuals of a low back injury based on in-service incurrence must be denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

As to the presumptions found at 38 C.F.R. §§ 3.307, 3.309, the Board notes that there is no evidence in the record of the Veteran having compensable degenerative joint disease of the lumbar spine within one year of service separation.  Evidence of degenerative join disease was not seen until June 2007.  Accordingly, entitlement to service connection for arthritis of the low back on a presumptive basis must be denied.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

As to post-service continuity of symptomatology under 38 C.F.R. § 3.303(b), the Board finds that the length of time between the Veteran's separation from active duty in 1976 and first documentation of a low back disability in 2005 diagnosed as a strain, and thereafter diagnosed as degenerative joint disease and a herniated nucleus pulposus, to be compelling evidence against finding continuity.  Put another way, the almost thirty year gap between the Veteran's discharge from active duty and the first evidence of the claimed disorder weighs heavily against his claim.  See Maxson, 12 Vet. App. at 453; Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition); Shaw v. Principi, 3 Vet. App. 365 (1992) (a Veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).

In this regard, the Board acknowledges, as it did above, that the Veteran is competent to give evidence about what he sees and feels; for example, the claimant is competent to report that he had problems with low back pain and limitation of motion since service.  See Davidson, 581 F.3d at 1313;Jandreau, 492 F.3d at 1372; Buchanan, 451 F.3d at 1331; Charles, 16 Vet. App. at 370.

However, upon review of the claims folders, the Board finds that the Veteran's assertions that he has had his current low back disabilities since service are not credible.  In this regard, the Veteran's assertions are contrary to what is found in the in-service and post-service medical records including the negative October 1976 separation examination.  The Board's decision in this matter is further supported by the fact that the vast majority of the Veteran's complaints and treatment for his low back disability only appears in the record following his June 2007 fall.  In these circumstances, the Board gives more credence and weight to the medical evidence of record, which is negative for complaints, diagnoses, or treatment for the claimed disorder for almost three decades following his separation from active duty, than any claims by the Veteran and his representative to the contrary.  Therefore, entitlement to service connection for residuals of a low back injury based on post-service continuity of symptomatology must also be denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation of the disability after service under 38 C.F.R. § 3.303(d), the Board notes that the record is negative for a competent and credible opinion finding a causal association or link between the Veteran's post-service low back disabilities and an established injury, disease, or event of service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(d); Rabideau, 2 Vet. App. at 143.  

As to the Veteran's assertions that his current low back disabilities were caused by his military service, the Board finds that while the Veteran can report on observable symptoms such as pain and lost motion, the diagnosis of a chronic low back disability requires special medical training and therefore the presence of the disorder is a determination "medical in nature" and not capable of lay observation.  See Davidson, 581 F.3d at 1313;Jandreau, 492 F.3d at 1372; Buchanan, 451 F.3d at 1331; Charles, 16 Vet. App. at 370.  Therefore, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that the opinion that his low back disabilities were caused by service are not competent evidence.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  

Based on the discussion above, the Board finds that service connection for residuals of a low back injury is not warranted based on the initial documentation of the disability after service because the weight of the competent and credible evidence is against finding a causal association or link between the post-service disorder and an established injury, disease, or event of service origin.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d); Rabideau, 2 Vet. App. at 143.  Accordingly, the Board must conclude that the weight of the evidence is against the claim of service connection for residuals of a low back injury.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

2. The PTSD Claim

As to claims of entitlement to service connection for PTSD, a grant of service connection requires the following: (i) if the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran 's service, the Veteran 's lay testimony alone may establish the occurrence of the claimed in-service stressor; (ii) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a) (2010); (iii) medical evidence establishing a link between current symptoms and an in-service stressor; and (iv) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2010).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM-IV).

Where it is determined that the Veteran was engaged in combat with the enemy and the claimed stressors are related to such combat, his lay testimony regarding the claimed stressors is accepted as conclusive as to their actual existence, absent clear and convincing evidence to the contrary.  Where, however, VA determines that the Veteran did not engage in combat with the enemy, that he did engage in combat with the enemy but the claimed stressor is not related to such combat, or the claimant was not diagnosed with PTSD in service, lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence which corroborates the Veteran's testimony as to the occurrence of the claimed stressors.  38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.304(d), (f); West v. Brown, 7 Vet. App. 70, 76 (1994).

Initially, the Board will look to see if the record contains proof that the claimed inservice stressor (i.e., an incident in training when a fellow solder dropped a live grenade and if not for the fast thinking by his Sergeant in tossing it away the Veteran was afraid that he could have been wounded or killed.  But, instead, no one was injured in the accident.) actually occurred.  38 C.F.R. § 3.304(f).  As stated above, the provisions of 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(f), provide that the evidence required to establish the occurrence of a recognizable stressor varies depending upon whether or not the Veteran was engaged in combat with the enemy.  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).

In this regard, the Veteran does not claim and the record does not show that he engaged in combat.  Therefore, the Board finds that claimant is not a "combat veteran" and his lay statements regarding the claimed stressor cannot alone be accepted as conclusive evidence as to the actual existence of his claimed stressor.  38 C.F.R. § 3.304(f).  Therefore, the Board will next consider whether the claimed stressor is supported by credible evidence.  Id.  

In this regard, nothing in the Veteran's service personnel records document his claimed stressor except to document the fact that he completed basic training.  The Board recognizes that the Veteran's own personal participation need not be strictly corroborated.  See Suozzi v. Brown, 10 Vet. App. 307 (1997) (corroboration of every detail is not required to satisfy the § 3.304(f) requirement that there be credible supporting evidence that the claimed stressors actually occurred).  Nevertheless, despite efforts by VA to confirm the Veteran's allegations as to his stressor, no evidence has been uncovered which corroborates it.  Although at least one VA physician has accepted the Veteran's description of his in-service experiences as credible for diagnosing PTSD, the Board may not grant service connection for PTSD in cases such as this without supporting evidence of the occurrence of the claimed stressor.  Indeed, as to his personal statements, the Board finds that the Veteran's credibility is stretched extremely thin by his inability to provide any additional details about the alleged stressor events; further, such lack of detail renders any additional evidentiary development impossible.  Given the lack of supporting evidence required by the law, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Thus, entitlement to service connection for PTSD is denied.

(The Board notes that, during the pendency of the claim, VA amended its regulations governing entitlement to service connection for PTSD, effective July 13, 2010.  The new version of 38 CFR § 3.304(f), adds a paragraph to the regulation under 3.304(f)(3), and moves 3.304(f)(3) and (4) to 3.304(f)(4) and (5).  The amendment to the regulation relaxes the evidentiary standard required for establishing an in-service stressor to support a diagnosis of PTSD.  The amended regulation potentially applies to the Veteran's PTSD claim on appeal.  The revised regulation states that:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

See 75 Fed. Reg. 39843-52 (July 13, 2010) (effective date corrected at 75 Fed. Reg. 41092 (July 15, 2010)).

As the Veteran's personnel records reflect no combat or foreign service that would be indicative of hostile military or terrorist activity, the Board finds that the amended PTSD regulations are not applicable.)

V. The TDIU Claim

The Veteran contends that he cannot work because of his disabilities and he is therefore entitled to a TDIU.  It is also requested that the Veteran be afforded the benefit of the doubt.

Controlling laws provide that a TDIU may be assigned when a Veteran has one service-connected disability rated at 60 percent or more, or two or more service connected disabilities with at least one rated at 40 percent or more and he has a combined rating of at least 70 percent.  38 C.F.R. § 4.16(a) (2010) (emphasis added).  In calculating whether a Veteran meets that 60/70 percent schedular criteria, disabilities resulting from one incident, including the bilateral factors, are considered one disability.  The record must also show that the service-connected disabilities alone result in such impairment of mind or body that the average person would be precluded from securing or following a substantially gainful occupation.  38 C.F.R. § 4.16(a).  

If a Veteran does not qualify for a TDIU under 38 C.F.R. § 4.16(a), he may be entitled to a TDIU based on extra-schedular considerations under 38 C.F.R. § 4.16(b).

In this regard, 38 C.F.R. § 4.16(b) allows for a Veteran who does not meet the threshold requirements for the assignment of a TDIU but who is deemed by the Director of Compensation and Pension Services to be unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities to be rated totally disabled.  (emphasis added)  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on his employability must be considered and the claim submitted to the Director for determination.  

Under both 38 C.F.R. § 4.16(a) and (b), a TDIU may only be assigned as a result of "service-connected disabilities."  In the present case, the Veteran is not service-connected for any disability and, as such, he is not eligible for a TDIU rating.  Accordingly, the claim for a TDIU rating must be denied as a matter of law.  See Sabonis, 6 Vet. App. at 430.  

VI. The Non-Service-Connected Pension Benefits Claim

Subject to income limitations, improved pension is payable to veterans of a period or period of wars because of non-service-connected disability or age.  38 U.S.C.A. §§ 1513(a), 1521(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.3(a)(3) (2010).  Here, the Veteran's DD Form 214 shows that he served on active duty from April 1973 to December 1976 and therefore the Board finds that he has the requisite 90 days or more of wartime service.  See 38 U.S.C.A. § 1521(j)(1); 38 C.F.R. § 3.3(a)(3)(i).  

However, the Veteran's DD Form 214 also shows that he was born in April 1953 and he was therefore not age 65 or older at any time prior to July 11, 2008.  Therefore, in order to prevail in the current claim the record must show that he is permanently and totally disabled from non-service-connected disabilities not due to his own willful misconduct.  See 38 U.S.C.A. §§ 1502, 1513(a), 1521(a) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.3(a)(3)(vi), 3.342 (2010).

In this regard, the primary disabilities which have been noted in the record are the Veteran's non-service-connected low back disabilities, psychiatric disorders including major depressive disorder, poly-substance abuse, and PTSD, bilateral hearing loss, tinnitus, and his claimed hand problem.  

As to the poly-substance abuse, the Board finds that this disorder is due to his own willful misconduct.  See 38 C.F.R. § 3.301(c)(3) (2010) (holding that the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct).  Therefore, the Board finds that the problems caused to employment due to his poly-substance abuse cannot be taken into account when considering if the Veteran is permanently and totally disabled.  See 38 U.S.C.A. §§ 1502, 1513(a), 1521(a); 38 C.F.R. §§ 3.3(a)(3)(vi), 3.342.

As to the low back disabilities, the Board notes that the record was silent as to any complaints, diagnoses, or treatment for any problems, except for the February 2005 VA treatment record that noted a strain, until the Veteran's June 2007 fall.  Shortly thereafter, he was diagnosed with lumbar spine degenerative joint disease.  Moreover, an April 2008 MRI thereafter confirmed a lumbar spine herniated nucleus pulposus and in June 2008 the Veteran was hospitalization for a lumbar spine fusion.  Additionally, the record on appeal documented the Veteran's complaints and treatment for low back pain with lost range of motion and radiculopathy since the June 2007 fall and even to some extent after the June 2008 fusion.  However, except for the short period of hospitalization at the time of the June 2008 fusion and the subsequent recovery period, the Board finds that nothing in the record shows that the Veteran's adverse low back disability symptomatology is "permanent" and "totally" disabling. 

Likewise, as to the Veteran's the psychiatric disorders, the Board notes that the record shows that following a May 2007 assault the Veteran was admitted for in-patient psychiatric treatment at VA from May 2007 to June 2007.  However, while the hospitalization records show that the Veteran was being treated for his adjustment disorder, the primary reason for his hospitalization and treatment was listed as his alcohol and cocaine addictions.  As discussed above, the Board cannot consider these addictions when deciding if his non-service-connected disabilities caused permanent and totally disability because they constitute willful misconduct.  Therefore, the Board finds that nothing in the record shows that the Veteran's non willful misconduct psychiatric disorders cause "permanent" and "total" disability.  The Board's conclusion as to this matter is further supported by the opinion by the subsequent September 2008 SSA psychiatric examiner who opined that the problems caused by the Veteran's psychiatric disorders would only cause "moderate" occupational impairment.

Similarly, as to the Veteran's hearing loss and tinnitus, while the record shows that Veteran's going to VA on numerous occasions to replace a lost hearing aid, nothing in the record shows that either disability caused permanent and total disability.

Furthermore, the Board notes that prior to July 11, 2008, the record did not include a medical opinion that the Veteran's low back disability, psychiatric disorders, hearing loss, and tinnitus or any other disability seen in the record rendered him unemployable.  In this regard, the Board notes that VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions.  See Colvin v. Derwinski 1 Vet. App. 171, 175 (1991).  Therefore, the Board finds that the medical evidence of record did not show that the Veteran was permanently and totally disabled due to his non-service-connected disabilities during this time.  

Regarding his employment history, VA treatment records dated from 2003 to 2008 noted that the Veteran was working in 2003 and 2004 and thereafter that he was either working, re-training to work in the sanitation field, and/or was looking for work which included attending a VA "jobs club" and a VA work therapy program.  VA treatment records also noted that the Veteran had a twenty-two year history of employment with the SSA that ended in 2002 when he took early retirement.  

Forms completed by the Veteran in support of his claim for a TDIU also provide some insight into his employability.  Specifically, in a June 2006 VA Form 21-527, Income-Net Worth and Employment Statement, the Veteran reported that he became totally disabled in 2007, had two years of college, and his prior employment was with the Government.  In a subsequent June 2007 VA Form 29-1900, the Veteran reported that he worked in the construction industry framing and laying bricks but was not employed at the current time because his tools had been lost or stolen.  In a subsequent September 2007 VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, the Veteran reported that he last worked full-time in February 2005, he became too disabled for any type of work in May 2007, prior to becoming unable to work in 2007 he had been self employed since 2005 as a brick layer building mailboxes, and he had two years of college.  In a VA Form 21-527, Income-Net Worth and Employment Statement, the Veteran reported that in April 2003 he left his job of twenty-one years as a claim's representative for SSA and he had not worked since 2005 because of mental and physical problems.  At this time, he also reported that he had three years of college.  The Veteran testified before the undersigned in September 2010 that he had not worked since April 2002 because of a combination of the problems caused by his non-service-connected psychiatric disorders and low back disability.  

The Board notes that the above employment history shows that the Veteran was working and/or re-training to obtain new employment through at least mid to late 2007, had at least two years of college education, and a twenty-plus year work history with SSA.  The Board also notes that none of the records or statement in support of claim provided by the Veteran shows a medical reason for why he stopped working for SSA in 2002 and completely stopped working sometime in 2007.  Therefore, the Board finds that the record contains insufficient evidence to support the Veteran's claim that he was permanently and totally disabled because of non-service-connected disabilities prior to July 11, 2008.

In reaching the above conclusions, the Board has not overlooked the Veteran's contentions and testimony as to when he became unable to work.  In this regard, the Board notes that while he testified that he had not worked since April 2002, the forms filed in support of his claim for a TDIU are uniform in his reporting that, while he stopped full-time employment in 2002, the Veteran continued to work in the construction field until sometime in 2007.  Moreover, VA treatment records also document the Veteran's working or re-training to work into at least 2007.  They also report that he took an early retirement from SSA and the record does not contain independent medical evidence as to the reason for this early retirement.  Likewise, the VA treatment records do not include a medical opinion regarding his non-service-connected disabilities causing unemployability.  Given the above inconsistencies, the Board does not find the Veteran's statements in support of his claim regarding when he became unable to work because of his non-service-connected disabilities credible evidence.  See Davidson, 581 F.3d at 1313;Jandreau, 492 F.3d at 1372; Buchanan, 451 F.3d at 1331; Charles, 16 Vet. App. at 370.

The Board notes that a veteran is considered to be permanently and totally disabled if he is disabled as determined by SSA.  See 38 C.F.R. § 3.3(a)(3)(vi)(B)(2).  In this case, the Veteran has been considered to be disabled by SSA.  However, the record reflects that SSA's disability determination was as of July 11, 2008.  Thus, SSA's determination does not apply to the period that is being addressed on appeal.

In summary, the Board finds that the medical evidence prior to July 11, 2008, does not show that the Veteran is permanently and totally disabled from non-service-connected disabilities not due to his own willful misconduct.  See 38 U.S.C.A. §§ 1502, 1513(a), 1521(a); 38 C.F.R. §§ 3.3(a)(3)(vi), 3.342.  Therefore, the Board finds that entitlement to non-service-connected pension benefits is not warranted prior to July 11, 2008.

VII. Conclusion

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b); § 3.102.  However, as the preponderance of the evidence is against the claims to the extent outlined above, the doctrine is not for application.  See also, e.g., Ortiz, 274 F.3d at 1361; Gilbert, 1 Vet. App. at 49.


ORDER

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for additional low back disability as a result of a fall in June 2007 at the Biloxi VAMC is denied.

The claim of entitlement to service connection for residuals of a low back injury is reopened.

The application to reopen a claim of entitlement to service connection for psychiatric disorders other than PTSD is denied.

The application to reopen a claim of entitlement to service connection for hearing loss is denied.

Service connection for residuals of a low back injury is denied.

Service connection for PTSD is denied.

The claim for a TDIU is denied.

The claim for a non-service-connected disability pension is denied at all times prior to July 11, 2008.


REMAND

The Board finds additional development is warranted for the claim of service connection for residuals of a hand injury.  

VA will provide a medical examination when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Veteran has not yet been afforded a VA examination in conjunction with this claim.  The Veteran's October 1976 separation examination noted a history of a fractured wrist during military service.  Post-service records show that the Veteran has been treated with wrist braces.  He asserts that he experiences pain in that area and that he may have carpal tunnel syndrome or arthritis.

Because the evidence establishes the existence of an in-service injury, the existence of at least recurrent symptoms of a current disability, and at least an indication that the two may be linked, the Board finds that a remand is warranted to schedule the Veteran for a VA examination.  In addition to an examination, an opinion should be provided as to whether the Veteran has a current hand/wrist disability that is related to his active military service.

Accordingly, this issue is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination of his hands and wrists.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2010).)  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  All appropriate tests and studies, to include x-rays of the hands and wrists, should be performed and all clinical findings should be reported in detail.  The examiner should identify the Veteran's hands/wrists disabilities, if any.  Based on a review of the evidence of record, the examiner should provide an opinion as to the medical probabilities that the Veteran has a current hands/wrists disability that is related to his active military service, particularly the noted in-service fracture of the right wrist.  The examiner should also indicate whether any such disability is more likely than not of post-service onset.  All opinions should be set forth in detail and explained in the context of the record.

2.  After undertaking any other development deemed appropriate, re-adjudicate the claim of service connection for residuals of a hand injury.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky, 12 Vet. App. at 369.  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


